

Exhibit 10.9




























CRONOS GROUP INC.
DEFERRED SHARE UNIT PLAN FOR NON-EXECUTIVE DIRECTORS








Effective as of August 7, 2019




1

--------------------------------------------------------------------------------




Section 1    Interpretation
1.1 Purpose
The purposes of the Plan are:
(a)
to promote a greater alignment of long-term interests between Non-Executive
Directors and Shareholders; and

(b)
to provide a compensation system for Non-Executive Directors that, together with
the other Director compensation mechanisms of the Company, is reflective of the
responsibility, commitment and risk accompanying membership on the Board and the
performance of the duties required of the various committees of the Board.

1.2 Definitions
As used in the Plan, the following terms have the following meanings:
(a)
“Account” means the account maintained by the Company in its books for each
Non-Executive Director to record the DSUs credited to such Non-Executive
Director under the Plan;

(b)
“Affiliate” has the meaning given to that term in National Instrument 45-106 -
Prospectus and Registration Exemptions, as such instrument may be amended,
supplemented or replaced from time to time, subject to the term “issuer” in such
instrument being ascribed the same meaning as the term “person” in such
instrument;

(c)
“Annual Remuneration” means all amounts ordinarily payable in cash to a Non-
Executive Director by the Company in respect of the services provided by the
Non-Executive Director to the Company in connection with such Non-Executive
Director’s service on the Board in a fiscal year, including without limitation
(i) the Annual Retainer; (ii) the fee for serving as a member of a Board
committee; and (iii) the fee for chairing a Board committee, which amounts
shall, unless otherwise determined by the Board or the Committee, be payable
Quarterly in arrears. “Annual Remuneration” shall exclude any meeting fees
payable in respect of attendance at individual meetings and amounts received by
a Non- Executive Director as a reimbursement for expenses incurred in attending
meetings;

(d)
“Annual Retainer” means the annual base retainer fee payable to a Non- Executive
Director by the Company for serving as a director;

(e)
“Applicable Law” means any applicable provision of law, domestic or foreign,
including, without limitation, applicable securities legislation, together with
all regulations, rules, policy statements, rulings, notices, orders or other
instruments promulgated thereunder and Stock Exchange Rules;

(f)
“Beneficiary” means an individual who, on the date of a Non-Executive Director’s
death, is the person who has been designated in accordance with Section 4.7 and
the laws applying to the Plan, or where no such individual has been validly
designated by the Non-Executive Director, or where the individual does not
survive the Non-Executive Director, the Non-Executive Director’s legal
representative;

(g)
“Board” means the Board of Directors of Cronos Group Inc.;

(h)
“Change of Control” means:

(i)
the consummation of any transaction or series of transactions including any
reorganization, recapitalization, statutory share exchange, consolidation,
amalgamation, arrangement, merger or issue of voting shares in the capital of
the Company, the result of which is that any Person or group of Persons acting
jointly or in concert for purposes of such transaction or series of transactions
becomes the beneficial owner, directly or indirectly, of more than 50% of the
voting securities in the capital of the entity resulting from such transaction
or series of transactions or the entity that acquired all or substantially all
of the business or assets of the Company in a transaction or series of
transactions described in paragraph (ii) below (in each case, the “Surviving
Company”) or the ultimate parent entity that has beneficial ownership of
sufficient voting power to elect a majority of the board of directors (or
analogous governing body) of the Surviving Company (the “Parent Company”),
measured by voting power of the outstanding voting securities eligible to elect
members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company) rather
than number of securities (but shall not include the creation of a holding
company or other transaction that does not involve any substantial change in the
proportion of direct or indirect beneficial ownership of the voting securities
of the Company prior to the consummation of the transaction or series of
transactions), provided that the exercise by Altria Summit LLC (or any of its
Affiliates) of the Purchased Warrant (as defined in the Subscription Agreement
by and



2

--------------------------------------------------------------------------------




among the Company, Altria Summit LLC and Altria Group, Inc. dated as of December
7, 2018) shall not constitute a Change of Control pursuant to this clause (i);
(ii)
the direct or indirect sale, transfer or other disposition, in one or a series
of transactions, of all or substantially all of the business or assets of the
Company, taken as a whole, to any Person or group of Persons acting jointly or
in concert for purposes of such transaction or series of transactions (other
than to any Affiliates of the Company); or

(iii)
Incumbent Directors during any consecutive 12-month period ceasing to constitute
a majority of the Board of the Company (for the purposes of this paragraph, an
“Incumbent Director” shall mean any member of the Board who is a member of the
Board immediately prior to the occurrence of a contested election of directors
of the Company).

(a)
“Code” means the United States Internal Revenue Code of 1986, as amended, and
any applicable United States Treasury Regulations and other binding regulatory
guidance thereunder;

(b)
“Committee” means the Compensation Committee of the Board, or such other
committee of the Board as is designated by the Board, by way of resolution,
adoption of a policy or committee mandate, or otherwise, to administer the Plan
from time to time;

(c)
“Company” means Cronos Group Inc. and includes any successor corporation
thereto;

(d)
“Conversion Date” means the date used to determine the Fair Market Value of a
Deferred Share Unit for purposes of determining the number of Deferred Share
Units to be credited to a Non-Executive Director under Section 2.3, which date
shall, subject to variation as determined by the Board, generally be the last
day of each Quarter and, in any event, shall not be earlier than the first
business day of the year in respect of which the Deferred Share Units are being
provided;

(e)
“Cronos Entity” has the meaning ascribed thereto in Section 4.12;

(f)
“Deferred Share Unit” or “DSU” means a unit credited by the Company to a
Non-Executive Director by way of a bookkeeping entry in the books of the
Company, as determined by the Board, pursuant to the Plan, the value of which at
any particular date shall be the Fair Market Value at that date;

(g)
“Director” means a member of the Board;

(h)
“DSU Award Agreement” means a written agreement setting out the terms of any DSU
award under Section 2.3.2 in the form of Schedule B hereto, or such other form
as may be prescribed by the Board from time to time;

(i)
“Election Notice” means the written election under Section 2.2 to receive
Deferred Share Units, in the form of Schedule A hereto, or such other form as
may be prescribed by the Board from time to time;

(j)
“Entitlement Date” has the meaning ascribed thereto in Section 3.1;

(k)
“Fair Market Value” means with respect to a particular date, (i) if the Shares
are traded on the Toronto Stock Exchange, the closing price as reported by the
Toronto Stock Exchange on the immediately preceding Trading Day and (ii) if the
Shares are not traded on the Toronto Stock Exchange, the value as determined by
the Board in good faith taking into account applicable legal and tax
requirements.

(l)
“Non-Executive Director” means a Director who is not an employee of the Company
or any Related Company, and includes any non-executive Chair of the Board

(m)
“Person” means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative, regulatory body or agency, government or
governmental agency, authority or entity however designated or constituted;

(n)
“Plan” means this Deferred Share Unit Plan, as it may be amended from time to
time;

(o)
“Quarter” means a fiscal quarter of the Company, which, until changed by the
Company, shall be the three-month period ending March 31, June 30, September 30
and December 31 in any year and “Quarterly” means each “Quarter”;

(p)
“Related Company” means a corporation related to the Company for the purposes of
the Income Tax Act (Canada);

(q)
“Share” means the common shares of Cronos Group Inc.;

(r)
“Stock Exchange” means the Toronto Stock Exchange and the Nasdaq Global Market,
or if the Shares are not



3

--------------------------------------------------------------------------------




listed on the Toronto Stock Exchange, such other stock exchange on which the
Shares are listed, or if the Shares are not listed on any stock exchange, then
on the over-the-counter market;
(s)
“Stock Exchange Rules” means the applicable rules of any Stock Exchange upon
which shares of the Company are listed;

(t)
“Termination Date” means, with respect to a Non-Executive Director, the earliest
date on which he/she has ceased to hold the office of Director for any reason
whatsoever, including the death of the Non-Executive Director and is not an
employee of the Company or a Related Company; provided that, solely with respect
to any Non-Executive Director who is a U.S. Taxpayer, such cessation of services
is also a “separation from service” within the meaning of Section 409A of the
Code such that it is reasonably anticipated that no further services will be
performed;

(u)
“Trading Day” means any date on which the Toronto Stock Exchange is open for the
trading of Shares and on which Shares are actually traded; and

(v)
“U.S. Taxpayer” means a Non-Executive Director who is a citizen or permanent
resident of the United States for purposes of the Code or a Non-Executive
Director for whom the compensation under this Plan would otherwise be subject to
income tax under the Code.

1.3 Effective Date
The Plan is effective as of August 7, 2019.
1.4 Suspension of Participation
If a Non-Executive Director becomes an officer (other than non-executive Chair
of the Board) or employee of the Company or a Related Company while remaining as
a Director, his or her eligibility to receive Deferred Share Units pursuant to
an election in accordance with Section 2.2 or a grant pursuant to Section 2.3.2
shall be suspended effective as of the date of the commencement of his or her
employment and shall resume upon termination of such employment provided he or
she continues as a Director of the Company; provided, however, that in the case
of any U.S. Taxpayer, the portion of such U.S. Taxpayer’s Annual Remuneration
attributable to his or her services as a Director of the Company shall remain
subject to any election in accordance with Section 2.2 in effect as of the date
of commencement of his or her employment. During the period of such
ineligibility, such individual shall be entitled to continue to be credited with
Deferred Share Units allocated as dividend equivalents under Section 2.4.
1.5 Construction
In this Plan, all references to the masculine include the feminine; references
to the singular shall include the plural and vice versa, as the context shall
require. If any provision of the Plan or part hereof is determined to be void or
unenforceable in whole or in part, such determination shall not affect the
validity or enforcement of any other provision or part thereof. Headings
wherever used herein are for reference purposes only and do not limit or extend
the meaning of the provisions contained herein. References to “Section” or
“Sections” mean a section or sections contained in the Plan unless expressly
stated otherwise. All amounts referred to in this Plan are stated in Canadian
dollars unless otherwise indicated.
1.6 Administration
The Board shall, in its sole and absolute discretion: (i) interpret and
administer the Plan; (ii) establish, amend and rescind any rules and regulations
relating to the Plan;
(iii) have the power to delegate, on such terms as the Board deems appropriate,
any or all of its powers hereunder to any committee of the Board or officer of
the Company; and (iv) make any other determinations that the Board deems
necessary or desirable for the administration of the Plan. The Board may correct
any defect or supply any omission or reconcile any inconsistency in the Plan in
the manner and to the extent the Board deems, in its sole and absolute
discretion, necessary or desirable. Any decision of the Board with respect to
the administration and interpretation of the Plan shall be conclusive and
binding on the Non-Executive Director and any other person claiming an
entitlement or benefit through the Non-Executive Director. All expenses of
administration of the Plan shall be borne by the Company as determined by the
Board. To the extent permitted by law, the Board may from time to time delegate
to the Committee all or any of the powers conferred on the Board under the Plan.
In such event, the Committee shall exercise the delegated powers in the manner
and on the terms authorized by the Board. Where the Board has so delegated any
powers to the Committee, any reference under the Plan, in connection with such
power, to the “Board” shall be read as to the “Committee”. The Board shall also
be permitted to hire administrators, custodians or similar service providers to
assist it in the administration of the Plan. Any decision made or action taken
by the Committee arising out of or in connection with the administration or
interpretation of the Plan in this context shall be final and conclusive.
1.7 Governing Law
The Plan shall be governed by and interpreted in accordance with the laws of the
Province of Ontario and any actions, proceedings or claims in any way pertaining
to the Plan shall be commenced in the courts of the Province of Ontario.


4

--------------------------------------------------------------------------------




Section 2    Election Under the Plan and Deferred Share Unit Awards
2.1 Payment of Annual Remuneration
Subject to Section 2.2 and such rules, regulations, approvals and conditions as
the Board may impose, a Non-Executive Director may elect to receive his or her
Annual Remuneration in the form of Deferred Share Units, cash or any combination
thereof.
2.2 Election Process
(a)
A person who is a Non-Executive Director on the effective date of the Plan may
elect to receive a percentage (as specified in the Election Notice) of his or
her Annual Remuneration earned after such effective date of the Plan in Deferred
Share Units, cash or combination of Deferred Share Units and cash by completing
and delivering to the Secretary of the Company an initial Election Notice by no
later than 30 days after the effective date of the Plan, which shall apply to
the Non-Executive Director’s Annual Remuneration earned in Quarters that
commence after the date the election is made.

(b)
A person who becomes a Non-Executive Director during a year may elect to receive
a percentage (as specified in the Election Notice) of his or her Annual
Remuneration earned in Quarters that commence after the date the election is
made in Deferred Share Units, cash or combination of Deferred Share Units and
cash by completing and delivering to the Secretary of the Company an Election
Notice. An Election Notice shall not be effective to require that Annual
Remuneration earned in the year in which the individual becomes a Non- Executive
Director be provided in the form of Deferred Share Units if (i) such Election
Notice is not completed and delivered to the Secretary of the Company within 30
days after the individual becomes a Non-Executive Director; or (ii) the
individual previously participated in, or was eligible to participate in, this
Plan or any other plan that is required to be aggregated with this Plan for
purposes of Section 409A of the Code.

(c)
A Non-Executive Director who has previously made an election under this Section
2.2, or who has never made any election under the Plan but who was previously
eligible to do so, may elect to receive a percentage (as specified in the
Election Notice) of his or her Annual Remuneration for subsequent calendar years
in Deferred Share Units, cash or combination of Deferred Share Units and cash by
completing and delivering to the Secretary of the Company a new Election Notice
on or before the day immediately preceding the first day of the calendar year
for which such new Election Notice is to take effect.

(d)
The Board may prescribe election forms for use by Non-Executive Directors who
are residents of a jurisdiction other than Canada that differ from the election
forms it prescribes for use by Canadian resident Non-Executive Directors where
the Board determines it is necessary or desirable to do so to obtain comparable
treatment for the Plan, the Non-Executive Directors or the Company under the
laws or regulatory policies of such other jurisdiction as is provided under the
laws and regulatory policies of Canada and its Provinces, provided that no
election form prescribed for use by a non-resident of Canada shall contain terms
that would cause the Plan to cease to meet the requirements of paragraph 6801(d)
of the regulations under the Income Tax Act (Canada) and any successor to such
provisions.

(e)
For greater certainty, if the Company establishes a policy for members of the
Board with respect to the acquisition and / or holding of Shares and / or
Deferred Share Units, each Non-Executive Director shall ensure that any election
he or she makes under this Section 2.2 complies with such policy.



2.3 Deferred Share Unit Awards
2.3.1    Deferred Share Units elected by a Non-Executive Director pursuant to
Section 2.2 shall be credited to the Non-Executive Director’s Account as of the
applicable Conversion Date. The number of Deferred Share Units (including
fractional Deferred Share Units) to be credited to a Non-Executive Director’s
Account as of a particular Conversion Date pursuant to this Section 2.3.1 shall
be determined by dividing the portion of that Non-Executive Director’s Annual
Remuneration for the applicable period to be satisfied by Deferred Share Units
by the Fair Market Value on the particular Conversion Date.
2.3.2    Subject to Section 2.3.5, the Board may award such number of Deferred
Share Units to a Non-Executive Director as the Board deems advisable to provide
the Non-Executive Director with appropriate equity-based compensation for the
services he or she renders to the Company as a Non-Executive Director. An award
of Deferred Share Units under this Section 2.3.2 may be made in addition to an
award of Deferred Share Units granted pursuant to Section 2.3.1.The Board shall
determine the date on which such Deferred Share Units may be granted and the
date as of which such Deferred Share Units shall be credited to a Non-Executive
Director’s Deferred Share Unit Account, together with any terms or conditions
with respect to the vesting of such Deferred Share Units. The Company and a
Non-Executive Director who receives an award of Deferred Share Units pursuant to
this Section 2.3.2 shall enter into a DSU Award Agreement to evidence the award
and the terms, including terms with respect to vesting, applicable thereto.


5

--------------------------------------------------------------------------------




2.3.3    Deferred Share Units credited to a Non-Executive Director’s Account
under Section 2.3.1, together with any additional Deferred Share Units granted
in respect thereof under Section 2.4, will be fully vested upon being credited
to a Non-Executive Director’s Account and the Non-Executive Director’s
entitlement to payment of such Deferred Share Units at his or her Termination
Date shall not thereafter be subject to satisfaction of any requirements as to
any minimum period of membership on the Board.
2.3.4    Deferred Share Units credited to a Non-Executive Director’s Account
under Section 2.3.2, together with any additional Deferred Share Units granted
in respect thereof under Section 2.4, will vest in accordance with such terms
and conditions as may be determined by the Board and set out in the DSU Award
Agreement.
2.3.5    The aggregate equity award value of any grants of Deferred Share Units
under Section 2.3.2 that may be made to a Non-Executive Director for a year
shall not exceed $150,000; provided that any Deferred Share Units elected to be
received by a Non-Executive Director in place of the same value of foregone cash
compensation from the Company shall not be counted toward the foregoing $150,000
limit, and provided further that this Section 2.3.5 shall not apply to one-time
initial grants to a new director who would be a Non-Executive Director upon
joining the Board as compensation for serving on the Board.
2.4 Dividends
On any payment date for dividends paid on Shares, a Non-Executive Director shall
be credited with dividend equivalents in respect of Deferred Share Units
credited to the Non-Executive Director’s Account as of the record date for
payment of such dividends. Such dividend equivalents shall be converted into
additional Deferred Share Units (including fractional Deferred Share Units)
based on the Fair Market Value as of the date on which the dividends on the
Shares are paid. For greater certainty, additional Deferred Share Units shall
continue to be credited under this Section 2.4 with respect to Deferred Share
Units that remain credited to the Non-Executive Director’s Account after his or
her Termination Date.
2.5 Non-Executive Director’s Account
A Non-Executive Director’s Account shall record at all times the number of
Deferred Share Units standing to the credit of the Non-Executive Director. Upon
payment in satisfaction of Deferred Share Units credited to a Non-Executive
Director in the manner described herein, such Deferred Share Units shall be
cancelled. A written confirmation of the balance in each Non-Executive
Director’s Account shall be provided by the Company to the Non-Executive
Director at least annually.
2.6 Adjustments and Reorganizations
Notwithstanding any other provision of the Plan, in the event of any change in
the Shares by reason of any stock dividend, split, recapitalization,
reclassification, amalgamation, arrangement, merger, consolidation, combination
or exchange of Shares or distribution of rights to holders of Shares or any
other form of corporate reorganization whatsoever, an equitable adjustment
permitted under Applicable Law shall be made to any Deferred Share Units then
outstanding. Such adjustment shall be made by the Board, subject to Applicable
Law, shall be conclusive and binding for all purposes of the Plan.
Notwithstanding any other provision of the Plan, the value of a DSU shall always
depend on the value of Shares of the Company or a Related Company and no amount
will be paid to, or in respect of, a Non-Executive Director under the Plan or
pursuant to any other arrangement, and no additional DSUs will be granted to any
Non-Executive Director to compensate for a downward fluctuation in the price of
Shares, nor will any other form of benefit be conferred upon, or in respect of,
a Non-Executive Director for such purpose.


Section 3    Redemptions
3.1 Redemption of Deferred Share Units
Subject to Sections 3.3 and 3.5, the vested Deferred Share Units credited to a
Non-Executive Director’s Account shall be redeemed as of the first Trading Day
after his or her Termination Date, subject to any six month delay to the extent
required for purposes of Section 409A of the Code (such Trading Day being the
Non-Executive Director’s “Entitlement Date”) and all vested Deferred Share Units
credited to such Non-Executive Director’s Account on such date shall be redeemed
and settled in accordance with Section 3.2 on or soon as practicable after such
Entitlement Date and in any event by December 31 of the calendar year that
includes such Entitlement Date.
3.2 Settlement of Deferred Share Units
Subject to Section 4.13, a Non-Executive Director, or the Beneficiary of a Non-
Executive Director, as the case may be, whose Deferred Share Units are redeemed
hereunder as of an Entitlement Date shall be entitled to receive from the
Company, as a single distribution and not in installments, a lump sum cash
payment of an amount equal to the Fair Market Value on the relevant Entitlement
Date multiplied by the number of Deferred Share Units being settled as of such
Entitlement Date.




6

--------------------------------------------------------------------------------




3.3 Extended Entitlement Date
In the event that the Board is unable, by a Non-Executive Director’s Entitlement
Date, to compute the final value of the Deferred Share Units recorded in such
Non-Executive Director’s Account by reason of the fact that any data required in
order to compute the Fair Market Value has not been made available to the Board
and such delay is not caused by the Non- Executive Director, then the
Entitlement Date shall be the next following Trading Day on which such data is
made available to the Board.
3.4 Limitation on Extension of Entitlement Date
Notwithstanding any other provision of the Plan, all amounts payable to, or in
respect of, a Non-Executive Director hereunder shall be paid on or before
December 31 of the calendar year commencing immediately after the Non-Executive
Director’s Termination Date.
3.5 Settlement of Deferred Share Units following a Change of Control
(a)
Any unvested Deferred Share Units will immediately and automatically vest upon
the date a Change of Control becomes effective.

(b)
In the event a Non-Executive Director’s Termination Date is within twelve (12)
months following a Change of Control, the Board may, in its discretion,
determine that, as of the Non-Executive Director’s Entitlement Date(s), the Non-
Executive Director or his or her Beneficiary, as the case may, shall receive a
payment in cash of an aggregate amount equal to the product of (i) the price
attributed to the Shares in connection with the transaction resulting in the
Change of Control (or the fair market value of a Share at the time of such
transaction as determined by the Board in good faith if no Share price was in
fact established for purposes of such transaction) multiplied by (ii) the number
of Deferred Share Units being settled as of the applicable Entitlement Date.
Where an amount is in respect of a Non-Executive Director’s Deferred Share Units
is paid pursuant to this Section 3.6, no amount shall be payable pursuant to
Section 3.2.

Section 4    General
4.1 Rights as an Unsecured Creditor
To the extent any individual holds any rights by virtue of an election under the
Plan, such rights (unless otherwise determined by the Board) shall be no greater
than the rights of an unsecured general creditor of the Company.
4.2 Successors and Assigns
The Plan shall be binding on all successors and permitted assigns of the Company
and a Non-Executive Director, including without limitation, the estate of such
Non-Executive Director and the legal representative of such estate, or any
receiver or trustee in bankruptcy or representative of the Company’s or the
Non-Executive Director’s creditors.
4.3 Plan Amendment
4.3.1 The Plan and any Deferred Share Units granted thereunder may be amended,
modified or terminated by the Board without approval of shareholders, provided
that no amendment to the Plan or any Deferred Share Units granted thereunder may
be made without the consent of the Non-Executive Director if it adversely alters
or impairs the rights of the Non- Executive Director in respect of any Deferred
Share Units such Non-Executive Director has then elected to receive, or Deferred
Share Units which such Non-Executive Director has been granted under the Plan,
except that Non-Executive Director consent shall not be required where the
amendment is required for purposes of compliance with Applicable Law.
4.3.2 Notwithstanding Section 4.3.1, any amendment of the Plan shall be such
that the Plan continuously meets the requirements of paragraph 6801(d) of the
regulations under the Income Tax Act (Canada) or any successor to such provision
and the requirements of Section 409A of the Code, as may apply to Non-Executive
Directors who are U.S. Taxpayers. For avoidance of doubt, and notwithstanding
Section 4.3.1, if any provision of the Plan or any DSU Award Agreement
contravenes any regulations or U.S. Treasury guidance promulgated under Section
409A of the Code or would cause the Deferred Share Units to be subject to the
interest, taxes and penalties under Section 409A of the Code, such provision of
the Plan or the applicable DSU Award Agreement shall, to the extent that it
applies to U.S. Taxpayers, be modified, without the consent of any Non-Executive
Director, to maintain, to the maximum extent practicable, the original intent of
the applicable provision without violating the provisions of Section 409A of the
Code.


4.4 Plan Termination
The Board may terminate the Plan at any time but no such termination shall,
without the consent of the Non-Executive Director or unless required by law,
adversely affect the rights of a Non-Executive Director with respect to any
amount in respect of which a Non- Executive Director has then elected to receive
Deferred Share Units or Deferred Share Units which the Non-Executive Director
has then been granted under the Plan. Notwithstanding the foregoing, any
termination of the Plan


7

--------------------------------------------------------------------------------




shall be such that the Plan continuously meets the requirements of paragraph
6801(d) of the regulations under the Income Tax Act (Canada) or any successor to
such provision and the requirements of Section 409A of the Code as may apply to
Non-Executive Directors who are U.S. Taxpayers.
4.5 Applicable Trading Policies and Reporting Requirements
The Board and each Non-Executive Director will ensure that all actions taken and
decisions made by the Board or a Non-Executive Director, as the case may be,
pursuant to the Plan, comply with applicable securities regulations and policies
of the Company relating to insider trading and “black out” periods.
4.6 Currency
All payments and benefits under the Plan shall be determined and paid in the
lawful currency of Canada.
4.7 Designation of Beneficiary
Subject to the requirements of Applicable Law, a Non-Executive Director may
designate in writing a person who is a dependent or relation of the
Non-Executive Director as a beneficiary to receive any benefits that are payable
under the Plan upon the death of such Non- Executive Director. The Non-Executive
Director may, subject to Applicable Law, change such designation from time to
time. Such designation or change shall be in the form of Schedule C, or such
other form as may be prescribed by the Board from time to time. The initial
designation of each Non-Executive Director shall be executed and filed with the
Secretary of the Company within sixty (60) days following the Effective Date of
the Plan. Changes to such designation may be filed from time to time thereafter.
4.8 Death of Non-Executive Director
In the event of a Non-Executive Director’s death, any and all Deferred Share
Units then credited to the Non-Executive Director’s Account shall become payable
to the Non- Executive Director’s Beneficiary in accordance with Sections 4.3,
4.4 and 4.5 as soon as reasonably practicable after the Non-Executive Director’s
date of death and such date of death shall be deemed to be the sole Entitlement
Date with respect to the Non-Executive Director; provided that, solely with
respect to a Non-Executive Director who is a U.S. Taxpayer, in no event shall
such payment be made later than December 31 of the calendar year in which the
death occurs, or if later, the 15th day of the third month following the date of
death.
4.9 Rights of Non-Executive Directors
4.9.1 Except as specifically set out in the Plan, no Non-Executive Director, or
any other person shall have any claim or right to any benefit in respect of
Deferred Share Units granted or amounts payable pursuant to the Plan.
4.9.2 Rights of Non-Executive Directors respecting Deferred Share Units and
other benefits under the Plan shall not be transferable or assignable other than
by will or the laws of descent and distribution.
4.9.3 The Plan shall not be construed as granting a Non-Executive Director a
right to be retained as a member of the Board or a claim or right to any future
grants of Deferred Share Units, future amounts payable or other benefits under
the Plan.
4.9.4 Under no circumstances shall Deferred Share Units be considered Shares nor
shall they entitle any Non-Executive Director or other person to exercise voting
rights or any other rights attaching to the ownership of Shares.
4.10 Compliance with Law
Any obligation of the Company pursuant to the terms of the Plan is subject to
compliance with Applicable Law. The Non-Executive Directors shall comply with
Applicable Law and furnish the Company with any and all information and
undertakings as may be required to ensure compliance therewith.
4.11 Administration Costs
The Company will be responsible for all costs relating to the administration of
the Plan.
4.12 Limited Liability
No member of the Board or any officer or employee of the Company or any
subsidiary, partnership, trust of the Company or other controlled entity (each
an “Cronos Entity”) shall be liable for any action or determination made in good
faith pursuant to the Plan, any Election Notice or DSU Notice under the Plan. To
the fullest extent permitted by law, the Company and the Related Company shall
indemnify and save harmless each person made, or threatened to be made, a party
to any action or proceeding in respect of the Plan by reason of the fact that
such person is or was a member of the Board or is or was an officer or employee
of the Company or a Cronos Entity.
4.13 Withholding
So as to ensure that the Company will be able to comply with the applicable
provisions of any Applicable Law relating to the withholding of tax or other
required deductions, the Company may withhold from any amount payable to a
Non-Executive


8

--------------------------------------------------------------------------------




Director, either under the Plan or otherwise, such amount as may be necessary to
enable the Company to comply with the applicable requirements of any federal or
provincial tax law or authority relating to the withholding of tax or any other
required deductions with respect to Deferred Share Units. The Company may also
satisfy any liability for any such withholding obligations by requiring a Non-
Executive Director, as a condition to the redemption of any Deferred Share
Units, to make such arrangements as the Company may require so that the Company
can satisfy such withholding obligations, including, without limitation,
requiring the Non-Executive Director to remit to the Company in advance, or
reimburse the Company for, any such withholding obligations.
4.14 Section 409A of the Code
4.14.1 Notwithstanding any provision of the Plan to the contrary, it is intended
that any payments under the Plan comply with Section 409A of the Code, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A of the
Code.
4.14.2 Each payment made in respect of Deferred Share Units shall be deemed to
be a separate payment for purposes of Section 409A of the Code.
4.14.3 Each U.S. Taxpayer is solely responsible and liable for the satisfaction
of all taxes and penalties that may be imposed on or for the account of such
U.S. Taxpayer in connection with the Plan or any other plan maintained by the
Company (including any taxes and penalties under Section 409A of the Code), and
neither the Company nor any Cronos Entity shall have any obligation to indemnify
or otherwise hold such U.S. Taxpayer (or any Beneficiary) harmless from any or
all of such taxes or penalties.
4.14.4No U.S. Taxpayer or the creditors or beneficiaries of a U.S. Taxpayer
shall have the right to subject any payments made in respect of Deferred Share
Units to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any payments made in respect of Deferred Share Units payable to any
U.S. Taxpayer or for the benefit of any U.S. Taxpayer may not be reduced by, or
offset against, any amount owing by any such U.S. Taxpayer to any Cronos Entity.




9

--------------------------------------------------------------------------------




SCHEDULE A
Cronos Group Inc. Deferred Share Unit Plan for Directors (the “Plan”) ELECTION
NOTICE FOR NON-EXECUTIVE DIRECTORS
I.
Election:

Subject to Part II of this Notice, I hereby elect to receive the following
percentage of my Annual Remuneration earned in Quarters commencing after    by
way of Deferred Share Units (“DSUs”):
 
Amount
Percentage in DSUs
Percentage in Cash*
Annual Remuneration
$
%
%

*cash payments will be made Quarterly in arrears
II.
Acknowledgement

I confirm and acknowledge that:
1.
I have received and reviewed a copy of the terms of the Plan and agree to be
bound by them.

2.
I will not be able to cause the Company or any Related Company to redeem DSUs
granted under the Plan until the date specified in the Plan following my
Termination Date.

3.
When DSUs credited to my Account pursuant to this election are redeemed in
accordance with the terms of the Plan after my Termination Date, income tax and
other withholdings as required will arise at that time. Upon redemption of the
DSUs, the Company will make all appropriate withholdings as required by law at
that time.

4.
The value of the DSUs is based on the value of the common shares of the Company
and therefore is not guaranteed.

5.
This election is irrevocable until changed with respect to future Annual
Remuneration in accordance with Section 2.2 (c) of the Plan.

6.
The foregoing is only a brief outline of certain key provisions of the Plan. In
the event of any discrepancy between the terms of the Plan and the terms of this
Election Notice, the terms of the Plan shall prevail. All capitalized
expressions used herein shall have the same meaning as in the Plan unless
otherwise defined above.



________________________________ _______________________________
Date    (Name of Non-Executive Director) (Signature of Non-Executive Director)




10

--------------------------------------------------------------------------------




Schedule B


Cronos Group Inc. Deferred Share Unit Plan for Directors (the “Plan”) DSU AWARD
AGREEMENT
I.
Agreement and Grant

This Agreement is entered into between Cronos Group Inc. (the “Company”) and the
individual named below (the “Non-Executive Director”) pursuant to Section 2.3.2
of the Plan and confirms that effective ·, 20______(the “Effective Date”)
______[number] Deferred Share Units (“DSUs”) have been granted by the Company to
the Non-Executive Director on the terms set out in this Agreement and the Plan.
II.
Vesting

All DSUs referred to in Part I above, together with any additional DSUs credited
to the Non-Executive Director’s Account pursuant to Section 2.4 of the Plan in
respect of such DSUs shall at all times following their grant be fully vested in
the Non-Executive Director, and shall not be subject to forfeiture.
III.
Acknowledgement

The Non-Executive Director confirms and acknowledges that:
1.
He/she has received and reviewed a copy of the terms of the Plan and this
Agreement and agrees to be bound by them.

2.
Only DSUs that vest in accordance with Part II above may be redeemed by the
Non-Executive Director or his/her Beneficiary.

3.
He/she will not be able to cause the Company or any Related Company thereof to
redeem DSUs referred to in Part I above or any additional DSUs credited to the
Non-Executive Director’s Account pursuant to Section 2.4 of the Plan in respect
of such DSUs until the date specified in Section 3.1 of the Plan following
his/her Termination Date.

4.
When DSUs referred to in Part I above and additional DSUs credited to the Non-
Executive Director’s Account pursuant to this election are redeemed in
accordance with the terms of the Plan after he/she is no longer either a
director or employee of the Company or any Related Company thereof, income tax
and other withholdings as required will arise at that time. Upon redemption of
the DSUs, the Company will make all appropriate withholdings as required by law
at that time.

5.
The value of the DSUs is based on the value of the common shares of the Company
and therefore is not guaranteed.

6.
In the event of any discrepancy between the terms of the Plan and the terms of
this Agreement, the terms of the Plan shall prevail. All capitalized expressions
used herein shall have the same meaning as in the Plan unless otherwise
specified herein.

IN WITNESS WHEREOF the Company and Non-Executive Director have executed this
Agreement as of the Effective Date.


By:___________________________________
(Signature of Non-Executive Director)


By:____________________________________
(Name of Non-Executive Director)
CRONOS GROUP INC.


By:_____________________________________
(Signature)


11

--------------------------------------------------------------------------------






SCHEDULE C
BENEFICIARY DESIGNATION
To:    Secretary - Cronos Group Inc.
I,___________________________, being a Non-Executive Director under the Cronos
Group Inc. Deferred Share Unit Plan for Non-Executive Directors (the “Plan”),
hereby designate the following person as my Beneficiary for purposes of the
Plan:
Name of Beneficiary:_________________________________


Address of Beneficiary:________________________________


This designation revokes any previous beneficiary designation made by me under
the Plan. Under the terms of the Plan, I reserve the right to revoke this
designation and to designate another person as my Beneficiary.


Date:         


Name:_________________________(please print)


Signature:_______________________




12